United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                    No. 97-3908
                                   _____________

Lynne K. Hebble,                      *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * District of Nebraska.
Union Pacific Railroad Company,       *
                                      *      [UNPUBLISHED]
            Appellee.                 *
                                _____________

                                 Submitted: April 13, 1998
                                     Filed: May 7, 1998
                                  _____________

Before McMILLIAN, BOWMAN,1 and MURPHY, Circuit Judges.
                        _____________

PER CURIAM.

       Plaintiff Lynne K. Hebble appeals from the order of the District Court2 granting
summary judgment to defendant Union Pacific Railroad Company in Hebble's action
raising claims of gender discrimination and retaliatory discharge. Having considered
the record and the arguments and briefs of the parties, we are satisfied the District
Court committed no error of law and summary judgment was correctly granted. As a

      1
       The Honorable Pasco M. Bowman became Chief Judge of the United States
Court of Appeals for the Eighth Circuit on April 18, 1998.
      2
       The Honorable William G. Cambridge, Chief Judge, United States District
Court for the District of Nebraska.
matter of law, Hebble's evidence is insufficient to show that Union Pacific
discriminated against her on the basis of gender or that Union Pacific retaliated against
her for engaging in a protected activity. The judgment of the District Court is

      AFFIRMED. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-